DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As of claim 1, the limitation “optical shift element” is ambiguous. The Examiner is unclear about what is meant by “optical shift element”. Is it a liquid crystal display element which shifts the optical path in the X and Y directions? Applicant needs to clarify. For the purpose of examination, the Examiner has interpreted “optical shift element” as “data driver”.
Claim 2 is rejected as being dependent on claim 1.
As of claim 3, the limitation “optical shift element” is ambiguous. The Examiner is unclear about what is meant by “optical shift element”. Is it a liquid crystal display element which shifts the optical path in the X and Y directions? Applicant needs to clarify. Also the limitation “a control circuit configured to control a velocity of a shift in the optical shift element according to the temperature detected by the sensor” is indefinite. The Examiner is unclear how does the control circuit controls the velocity of a shift in the optical shift element according to the temperature detected by the sensor. A review of the description (PGPUB [0108]) repeats the claim limitation itself without failing to particularly point out and distinctly claim the subject matter.
As of claim 4, the limitation “the control circuit is configured to cause the one panel pixel in the first liquid crystal panel, the second liquid crystal panel, and the third liquid crystal panel to have a gray scale level of the first color light, a gray scale level of the second color light, and a gray scale level of the third color light, in this order, among gray scale levels of a second display pixel specified by the video data” is indefinite. The Examiner is unclear about how does the control circuit configured to cause the one panel pixel in the first liquid crystal panel, the second liquid crystal panel, and the third liquid crystal panel to have a gray scale level of the first color light, a gray scale level of the second color light, and a gray scale level of the third color light, in this order, among gray scale levels of a second display pixel specified by the video data? The Applicant is required to clarify.
As of claim 5, the limitation “optical shift element” is ambiguous. The Examiner is unclear about what is meant by “optical shift element”. Is it a liquid crystal display element which shifts the optical path in the X and Y directions? Applicant needs to clarify. For the purpose of examination, the Examiner has interpreted “optical shift element” as “data driver”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEON et al. (US 2008/0191995 A1; CHEON).
As of claim 1, CHEON teaches a liquid crystal projector (display system) [fig 5] [0024] comprising: a liquid crystal panel 250 [fig 5] configured to generate a modulated image (image signal source 100 outputs the primary gray-scale data RGB to the LCD device 200 for displaying images thereon) [0050], a sensor 50 (temperature sensor) [fig 5] configured to detect a temperature of the liquid crystal panel (the image signal source 100 outputs the primary gray-scale data RGB to the LCD device 200 for displaying images thereon, and outputs the compensation data 132 in response to temperature data 52 detected by and provided from a temperature sensor 50) [0050], an optical shift element 240 (data driver) [fig 5] configured to shift an emission optical path of the modulated image generated by the liquid crystal panel ((the data driver 240 receives the compensated gray-scale data R'G'B' from the timing control part 210 and provides the data signals D1-D.sub.M to data lines, respectively, of the LCD panel 250. The timing control part 210 supplies the scan driving signals (GATE CLK, STV) to the scan driver 260 which then provides gate-on signals S1-S.sub.N for turning on switch elements in the LCD panel 250)) [0074], and a control circuit 130 (microcontroller) [fig 5] configured to control a velocity of a shift in the optical shift element according to the temperature detected by the sensor 50 [fig 5] (the time response of the LCD device is affected by a frequency of the vertical synchronizing signal used for the display system. While the compensation amount becomes smaller in the compensation for the ambient temperature variation as the ambient temperature becomes higher, the compensation amount becomes larger in the compensation for the frequency variation of the vertical synchronizing signal as the frequency becomes higher. This is because when the frequency of the vertical synchronizing signal is increased, a time period of a frame is decreased so that the compensation amount needs to be increased) [0084].
As of claim 5, CHEON teaches a method for controlling a liquid crystal projector (display system) [fig 5] [0024], the liquid crystal projector comprising a liquid crystal panel 250 [fig 5] and an optical shift element 240 (data driver) [fig 5], the method comprising: causing the liquid crystal panel 250 [fig 5] to generate a modulated image (image signal source 100 outputs the primary gray-scale data RGB to the LCD device 200 for displaying images thereon) [0050], and causing the optical shift element 240 (data driver) [fig 5] to change a velocity at which an emission optical path of the modulated image generated by the liquid crystal panel is shifted according to a temperature of the liquid crystal panel ((the data driver 240 receives the compensated gray-scale data R'G'B' from the timing control part 210 and provides the data signals D1-D.sub.M to data lines, respectively, of the LCD panel 250. The timing control part 210 supplies the scan driving signals (GATE CLK, STV) to the scan driver 260 which then provides gate-on signals S1-S.sub.N for turning on switch elements in the LCD panel 250)) [0074], and a control circuit 130 (microcontroller) [fig 5] configured to control a velocity of a shift in the optical shift element according to the temperature detected by the sensor 50 [fig 5] (the time response of the LCD device is affected by a frequency of the vertical synchronizing signal used for the display system. While the compensation amount becomes smaller in the compensation for the ambient temperature variation as the ambient temperature becomes higher, the compensation amount becomes larger in the compensation for the frequency variation of the vertical synchronizing signal as the frequency becomes higher. This is because when the frequency of the vertical synchronizing signal is increased, a time period of a frame is decreased so that the compensation amount needs to be increased) [0084].
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 2, the closest prior art CHEON et al. (US 2008/0191995 A1; CHEON) teaches an LCD device 200 which includes a timing control part 210, a first memory 220, a second memory 230, a data driver 240 and an LCD panel 250. For example, the first memory 220 is implemented with an electrical erasable programmable read only memory (EEPROM), and the second memory 230 is implemented with a synchronous dynamic random-access memory (SDRAM). In the LCD device 200, the timing control part 210 provides compensated gray-scale data R'G'B' to the data driver for driving the LCD panel 250. The compensated gray-scale data is obtained from the primary gray-scale data and the compensation data 132 provided from the image signal source 100 to improve (i.e., decrease) the response time of the LCD device 200. The compensated gray-scale data includes red (R') compensated gray-scale data, green (G') compensated gray-scale data and blue (B') compensated gray-scale data. The compensated gray-scale data R'G'B' is associated with the ambient temperature of the display system and updated in accordance with variation of the ambient temperature. When the primary gray-scale data is provided from the data processing part 110 to the timing control part 210, the timing control part 210 processes the primary gray-scale data of the previous and present frames to generate the compensated gray-scale data. Thus, the compensation gray-scale data improves the time response of the LCD device owing to the process of the primary gray-scale data of the previous and present frames and the compensation data associated with the different temperature ranges. The compensation data 132 provided from the micro controller 130 is stored in the first memory 220 (e.g., EEPROM). The compensation data 132 is to compensate the gray-scale data based on the ambient temperature of the display system and is selected from the LUTs of compensation data in accordance with the temperature data 52 generated from the temperature sensor 50. The compensation data stored in the first memory 220 in an LUT form is read out by the timing control part 210. The timing control part 210 controls read/write operation of the primary gray-scale data from/into the second memory 230 (e.g., SDRAM). The timing control part 210 supplies the compensated gray-scale data to the data driver 240, and the data driver 240 transforms the compensated gray-scale data to an analog voltage signal. Then, the analog voltage signal is provided to the LCD panel 250 via data lines of the LCD device 200. CHEON does not anticipate or render obvious, alone or in combination, when the temperature detected by the sensor is a second value higher than a first value, the control circuit shifts the emission optical path in the optical shift element at a velocity higher than a velocity in a case of the first value.
As of claim 3, the closest prior art CHEON et al. (US 2008/0191995 A1; CHEON) teaches an LCD device 200 which includes a timing control part 210, a first memory 220, a second memory 230, a data driver 240 and an LCD panel 250. For example, the first memory 220 is implemented with an electrical erasable programmable read only memory (EEPROM), and the second memory 230 is implemented with a synchronous dynamic random-access memory (SDRAM). In the LCD device 200, the timing control part 210 provides compensated gray-scale data R'G'B' to the data driver for driving the LCD panel 250. The compensated gray-scale data is obtained from the primary gray-scale data and the compensation data 132 provided from the image signal source 100 to improve (i.e., decrease) the response time of the LCD device 200. The compensated gray-scale data includes red (R') compensated gray-scale data, green (G') compensated gray-scale data and blue (B') compensated gray-scale data. The compensated gray-scale data R'G'B' is associated with the ambient temperature of the display system and updated in accordance with variation of the ambient temperature. When the primary gray-scale data is provided from the data processing part 110 to the timing control part 210, the timing control part 210 processes the primary gray-scale data of the previous and present frames to generate the compensated gray-scale data. Thus, the compensation gray-scale data improves the time response of the LCD device owing to the process of the primary gray-scale data of the previous and present frames and the compensation data associated with the different temperature ranges. The compensation data 132 provided from the micro controller 130 is stored in the first memory 220 (e.g., EEPROM). The compensation data 132 is to compensate the gray-scale data based on the ambient temperature of the display system and is selected from the LUTs of compensation data in accordance with the temperature data 52 generated from the temperature sensor 50. The compensation data stored in the first memory 220 in an LUT form is read out by the timing control part 210. The timing control part 210 controls read/write operation of the primary gray-scale data from/into the second memory 230 (e.g., SDRAM). The timing control part 210 supplies the compensated gray-scale data to the data driver 240, and the data driver 240 transforms the compensated gray-scale data to an analog voltage signal. Then, the analog voltage signal is provided to the LCD panel 250 via data lines of the LCD device 200. CHEON does not anticipate or render obvious, alone or in combination, an optical shift element configured to shift an emission optical path of a synthesized image by the synthesizing unit, a sensor configured to detect a temperature of the second liquid crystal panel, and a control circuit configured to control a velocity of a shift in the optical shift element according to the temperature detected by the sensor.
As of claim 4, the closest prior art CHEON et al. (US 2008/0191995 A1; CHEON) teaches an LCD device 200 which includes a timing control part 210, a first memory 220, a second memory 230, a data driver 240 and an LCD panel 250. For example, the first memory 220 is implemented with an electrical erasable programmable read only memory (EEPROM), and the second memory 230 is implemented with a synchronous dynamic random-access memory (SDRAM). In the LCD device 200, the timing control part 210 provides compensated gray-scale data R'G'B' to the data driver for driving the LCD panel 250. The compensated gray-scale data is obtained from the primary gray-scale data and the compensation data 132 provided from the image signal source 100 to improve (i.e., decrease) the response time of the LCD device 200. The compensated gray-scale data includes red (R') compensated gray-scale data, green (G') compensated gray-scale data and blue (B') compensated gray-scale data. The compensated gray-scale data R'G'B' is associated with the ambient temperature of the display system and updated in accordance with variation of the ambient temperature. When the primary gray-scale data is provided from the data processing part 110 to the timing control part 210, the timing control part 210 processes the primary gray-scale data of the previous and present frames to generate the compensated gray-scale data. Thus, the compensation gray-scale data improves the time response of the LCD device owing to the process of the primary gray-scale data of the previous and present frames and the compensation data associated with the different temperature ranges. The compensation data 132 provided from the micro controller 130 is stored in the first memory 220 (e.g., EEPROM). The compensation data 132 is to compensate the gray-scale data based on the ambient temperature of the display system and is selected from the LUTs of compensation data in accordance with the temperature data 52 generated from the temperature sensor 50. The compensation data stored in the first memory 220 in an LUT form is read out by the timing control part 210. The timing control part 210 controls read/write operation of the primary gray-scale data from/into the second memory 230 (e.g., SDRAM). The timing control part 210 supplies the compensated gray-scale data to the data driver 240, and the data driver 240 transforms the compensated gray-scale data to an analog voltage signal. Then, the analog voltage signal is provided to the LCD panel 250 via data lines of the LCD device 200. CHEON does not anticipate or render obvious, alone or in combination, the control circuit is configured to shift the emission optical path to a first position in a first period and to shift the emission optical path to a second position in a second period after the first period, and in the first period, the control circuit is configured to cause one panel pixel in each of the first liquid crystal panel, the second liquid crystal panel, and the third liquid crystal panel to have a gray scale level of the first color light, a gray scale level of the second color light, and a gray scale level of the third color light, respectively, among gray scale levels of a first display pixel specified by video data, and in the second period, the control circuit is configured to cause the one panel pixel in the first liquid crystal panel, the second liquid crystal panel, and the third liquid crystal panel to have a gray scale level of the first color light, a gray scale level of the second color light, and a gray scale level of the third color light, in this order, among gray scale levels of a second display pixel specified by the video data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art PARK et al. (US 20180240423 A1) teaches a liquid crystal display device in which an inversion driving scheme is applied to a pixel array which shares data lines. The liquid crystal display device varies driving waveforms of gate signals or data signals according to temperature and may suppress a color deviation of a display panel attributable to inversion of polarities of data signals. A timing controller may be configured to apply control signals to a data drive circuit and a gate drive circuit, the control signals includes a slew rate control pulse that controls the data drive circuit to vary any one of a rising slew rate and a falling slew rate of the data signal corresponding to the main charge interval of each of the gate signals;
- Prior Art Plut (US 20100302515 A1) teaches a projection display device that includes a set of light source units (e.g., lasers or LEDs) and a control mechanism that monitors performance of each of the units, as well as external factors, e.g., time, ambient temperature, etc. is provided. The control mechanism may dynamically adjust each light source unit, for example, to maximize longevity. In operation, an optical modulator is configured to selectively transmit light produced by a subset of the light source units according to video data included in a video signal provided to the projection-type display device. A projection lens system is configured to project light transmitted by the optical modulator along a projection path. A sensor detects real time readings related to the performance of the set of light source units. In accordance with the readings, a control circuitry dynamically controls the laser set to dynamically vary the luminance of the set of light source units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882